                  Case 1:19-cr-00374 Document 126 Filed 07/15/21 Page 1 of 2




                                UNITED STATE DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                   )
                                          )
               Plaintiff,                 )
                                          )       Case No. 1: l 9-CR-0374 (RDM)
       V.                                 )
                                          )
MOHAMMAD DIAB,                            )
                                          )
               Defendant.                 )



      EX PARTE MOTION FOR COURT ORDER PERMITTING FAMILY VACATION

                            FROM AUGUST 2 THROUGH AUGUST 8, 2021

       Defendant MOHAMMAD DIAB, through attorney Harland W. Braun, hereby moves for an

Order permitting Mr. Diab, his wife, and children to go to Honolulu, Hawaii from August 2 tlu·ough

August 8, 2021.

       This Motion is based on the Declaration of Harland W. Braun.




Dated: July    /!) , 2021                     Respectfully submitted ,




                                              HARLAND W. BRAUN
                                              Braun & Braun, LLP
                                              10880 Wilshire Boulevard, Suite 1020
                                              Los Angeles, CA 90024
                                              310.277-4 777




Pldgs-NL.2-1
                Case 1:19-cr-00374 Document 126 Filed 07/15/21 Page 2 of 2




                            DECLARATION OF HARLAND W. BRAUN


       I, HARLAND W. BRAUN, declare as follows:


       1.      I am an attorney licensed to practice in the State of California, admitted to practice

before the United States District Couit for the District of Columbia. I represent Defendant Mohammad

Diab in the United States of America v. Mohammad Diab, Case No. I: l 9-CR-0374 (RDM).

       2.      Mr. Diab has been released by the Court on condition that he remain within the

continental United States. Mr. Diab asked his probation officer whether he could travel to Hawaii for a

short fami ly vacation. The Probation Department indicated that the Court Order allowed Mr. Diab only

to travel within the continental United States and that he would need a Court Order to go on a fami ly

vacation to Honolulu, Hawaii.

       3.      I checked with the United States Attorney' s office which said they needed more time to

make up their mind. I know of no reason that Mr. Diab should not be a llowed to take his family to

Hawaii, particularly when they are recovering from the confinement imposed by the current Covid-19

pandemic.

       4.      Therefore, I have submitted an Order to the Court permitting Mr. Diab to travel to

Honolulu, Hawai i, from August 2 through August 8, 202 1, w ith his wife and two daughters and

allowing him to say at the Hilton Hawaiian Village in Honolulu, Hawaii, for the entire time.




       I declare under penalty of petjury that the foregoing is true and correct.

       Executed thi s   }!;_ day of July, 202 1, at Los Angeles, California.
                                                       ;Uw.12tr~
                                                       HARLAND W. BRAUN




Pldgs-NL.2-2
